Exhibit 10.6

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made and entered into as of
September 8, 2015, by and among RG Parent, LLC, a Delaware limited liability
company (the “Company”), Joe’s Jeans, Inc., a Delaware corporation (“Parent”,
and, together with the Company, the “Merger Parties”), and Joseph M. Dahan (the
“Stockholder”).

 

RECITALS

 

A.                                    Concurrently with the execution of this
Agreement, the Merger Parties and JJ Merger Sub LLC, a Delaware limited
liability company (“Merger Sub”), have entered into an Agreement and Plan of
Merger (the “Merger Agreement”) which, among other things, provides for the
merger of Merger Sub with and into the Company with the Company being the
surviving entity (the “Merger”).

 

B.                                    As a condition and an inducement to the
Merger Parties’ willingness to enter into the Merger Agreement, the Merger
Parties have required that the Stockholder agrees, and the Stockholder has
agreed to, enter into this Agreement with respect to all common stock, par value
$0.10 per share, of Parent (the “Parent Common Stock”) that the Stockholder owns
beneficially (as defined in Rule 13d-3 under the Exchange Act) or of record.

 

C.                                    The Stockholder is the beneficial or
record owner, and has either sole or shared voting power over, such number of
shares of the Parent Common Stock (the “Parent Stock”) as is indicated opposite
the Stockholder’s name on Schedule A attached hereto.

 

D.                                    The Merger Parties desire that the
Stockholder agrees, and the Stockholder is willing to agree, subject to the
limitations herein, not to Transfer (as defined below) any of its Subject
Securities (as defined below), and to vote its Subject Securities in a manner so
as to facilitate consummation of the Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement.  When used in this Agreement, the following terms
in all of their tenses, cases and correlative forms shall have the meanings
assigned to them in this Section 1 or elsewhere in this Agreement.

 

“Expiration Time” shall mean the earlier to occur of (i) the date upon which the
Merger becomes effective and (ii) such date and time as the Merger Agreement
shall be terminated in accordance with its terms.

 

--------------------------------------------------------------------------------


 

“Permitted Transfer” shall mean, in each case, with respect to the Stockholder,
so long as (i) such Transfer is in accordance with applicable Law and (ii) the
Stockholder is and at all times has been in compliance with this Agreement, any
Transfer of Subject Securities by the Stockholder to any Person so long as such
Person, in connection with such Transfer, executes a joinder to this Agreement
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions applicable to the Stockholder and otherwise become a
party for all purposes of this Agreement (including, without limitation, the
grant of proxies pursuant to Section 4 hereof); provided, that no such Transfer
shall relieve the transferring Stockholder from its obligations under this
Agreement, other than with respect to the Parent Stock transferred in accordance
with the foregoing provision.

 

“Specified Matters” shall mean the (i) adoption of an amendment to Parent’s
certificate of incorporation to increase the authorized number of shares of
Parent Common Stock and to effect a 1 for 30 reverse stock split of the Parent
Common Stock (ii) approval of the issuance of Parent Common Stock in connection
with the Merger and the issuance of Parent Common Stock upon conversion of
preferred stock, par value $0.10 per share, of Parent to be issued by Parent in
connection with the consummation of the Merger pursuant to the Stock Purchase
Agreement and (iii) any other matter to be voted on as a required condition to
closing of the Merger and the transactions contemplated therein.

 

“Subject Securities” shall mean, collectively, the Parent Stock and the New
Parent Stock.

 

“Transfer” shall mean (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any Subject Securities
(or any security convertible or exchangeable into Subject Securities) or
interest in any Subject Securities, excluding, for the avoidance of doubt, entry
into this Agreement, or (ii) entering into any swap or any other agreement,
transaction or series of transactions that hedges or transfers, in whole or in
part, directly or indirectly, the economic consequence of ownership of such
capital stock or interest in capital stock, whether any such swap, agreement,
transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise.  For purposes of this Agreement, “capital
stock” shall include interests in a limited partnership.

 

2.                                      Agreement to Retain the Parent Stock.

 

2.1                               Transfer and Encumbrance of Subject
Securities.  Other than a Permitted Transfer, hereafter until the Expiration
Time, the Stockholder agrees, with respect to any Subject Securities
beneficially owned by the Stockholder, not to (i) Transfer any such Subject
Securities, or (ii) deposit any such Subject Securities into a voting trust or
enter into a voting agreement or arrangement with respect to such Subject
Securities or grant any proxy (except as otherwise provided herein) or power of
attorney with respect thereto.

 

2

--------------------------------------------------------------------------------


 

2.2                               Additional Purchases.  The Stockholder agrees
that any Parent Common Stock and other capital shares of Parent that such
Stockholder purchases or otherwise acquires or with respect to which such
Stockholder otherwise acquires sole voting power after the execution of this
Agreement and prior to the Expiration Time (the “New Parent Stock”) shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted the Parent Stock.

 

2.3                               Unpermitted Transfers.  Any Transfer or
attempted Transfer of any Subject Securities in violation of this Section 2
shall, to the fullest extent permitted by Law, be null and void ab initio.

 

3.                                      Agreement to Vote and Approve. 
Hereafter until the Expiration Time, at every meeting of the stockholders of
Parent called with respect to any of the following matters, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of Parent with respect to any of the following
matters, the Stockholder shall, or shall cause the holder of record on any
applicable record date to (including via proxy), vote the Parent Stock and any
New Parent Stock owned by the Stockholder: (i) in favor of the Specified
Matters, and (ii) against (a) any action or agreement that would reasonably be
expected to result in any condition to the consummation of the Merger set forth
in Article V of the Merger Agreement not being fulfilled, and (b) any action
which could reasonably be expected to delay, postpone or adversely affect
consummation of the transactions contemplated by the Merger Agreement.

 

4.                                      Irrevocable Proxy.  By execution of this
Agreement, the Stockholder does hereby appoint and constitute the Company, until
the Expiration Time (at which time this proxy shall automatically be revoked),
with full power of substitution and resubstitution, as the Stockholder’s true
and lawful attorney-in-fact and irrevocable proxy, to the fullest extent of the
Stockholder’s rights with respect to the Subject Securities beneficially owned
by the Stockholder, to vote such Subject Securities solely with respect to the
matters set forth in Section 3 hereof; provided, however, that the foregoing
shall only be effective if the Stockholder fails to be counted as present, to
consent or to vote the Stockholder’s Subject Securities, as applicable, in
accordance with Section 3 above.  The Stockholder intends this proxy to be
irrevocable and coupled with an interest hereafter until the Expiration Time (at
which time this proxy shall automatically be revoked) for all purposes and
hereby revokes any proxy previously granted by the Stockholder with respect to
its Subject Securities.  The Stockholder hereby ratifies and confirms all
actions that the proxy appointed hereunder may lawfully do or cause to be done
in accordance with this Agreement.

 

5.                                      Representations and Warranties of the
Stockholder.  The Stockholder hereby represents and warrants to the Company
Parties as follows:

 

5.1                               Due Authority.  The Stockholder has the full
power and authority to make, enter into and carry out the terms of this
Agreement and to grant the irrevocable proxy as set forth in Section 4 hereof. 
This Agreement has been duly and validly executed and delivered by the
Stockholder and constitutes a valid and binding agreement of the Stockholder
enforceable against it in accordance with its terms, except to the extent
enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and the effect of general principles of equity,
regardless of whether such enforceability is considered in a proceeding at Law
or in equity.

 

3

--------------------------------------------------------------------------------


 

5.2                               Ownership of the Parent Stock.  As of the date
hereof, the Stockholder (i) is the beneficial or record owner of the Parent
Common Stock indicated on Schedule A hereto opposite the Stockholder’s name,
free and clear of any and all Liens, other than those created by this Agreement,
as disclosed on Schedule A or as would not prevent the Stockholder from
performing its obligations under this Agreement, and (ii) has sole voting power
over all of the Parent Stock beneficially owned by the Stockholder.  As of the
date hereof, the Stockholder does not own, beneficially or of record, any
capital stock or other securities of Parent other than the Parent Common Stock
set forth on Schedule A opposite the Stockholder’s name.  As of the date hereof,
the Stockholder does not own, beneficially or of record, any rights to purchase
or acquire any shares of capital stock of Parent except as set forth on Schedule
A opposite the Stockholder’s name.

 

5.3                               No Conflict; Consents.

 

(a)                                 The execution and delivery of this Agreement
by the Stockholder does not, and the performance by the Stockholder of the
obligations under this Agreement and the compliance by the Stockholder with any
provisions hereof do not and will not: (i) conflict with or violate in any
material respect any Laws applicable to the Stockholder, or (ii) result in any
material breach of or constitute a material default (or an event that with
notice or lapse of time or both would become a material default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a Lien on any of the Parent Stock beneficially
owned by the Stockholder pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which the Stockholder is a party or by which the Stockholder is
bound.

 

(b)                                 No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
any other Person, is required by or with respect to the Stockholder in
connection with the execution and delivery of this Agreement or the consummation
by the Stockholder of the transactions contemplated hereby.

 

5.4                               Absence of Litigation.  There is no Action
pending against, or, to the knowledge of the Stockholder, threatened against or
affecting, the Stockholder that could reasonably be expected to materially
impair or materially adversely affect the ability of such Stockholder to perform
such Stockholder’s obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

6.                                      Termination.  This Agreement shall
terminate and shall have no further force or effect immediately as of and
following the Expiration Time.

 

4

--------------------------------------------------------------------------------


 

7.                                      Notice of Certain Events.  The
Stockholder shall notify the Company promptly of (a) any fact, event or
circumstance that would cause, or reasonably be expected to cause or constitute,
a breach in any material respect of the representations and warranties of the
Stockholder under this Agreement and (b) the receipt by the Stockholder of any
notice or other communication from any Person alleging that the consent of such
Person is or may be required in connection with this Agreement; provided,
however, that the delivery of any notice pursuant to this Section 7 shall not
limit or otherwise affect the remedies available to any party.

 

8.                                      Miscellaneous.

 

8.1                               Severability.  If any term or other provision
of this Agreement is determined to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

8.2                               Binding Effect and Assignment.  This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

 

8.3                               Amendments and Modifications.  This Agreement
may not be modified, amended, altered or supplemented except upon the execution
and delivery of a written agreement executed by the parties hereto.

 

8.4                               Specific Performance; Injunctive Relief.  The
parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement was not performed in accordance with the terms
hereof or was otherwise breached.  It is accordingly agreed that the parties
shall be entitled to specific relief hereunder, including, without limitation,
an injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, in
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (unless the Delaware Court of Chancery shall decline to
accept jurisdiction over a particular matter, in which case, in any federal
court within the State of Delaware), in addition to any other remedy to which
they may be entitled at Law or in equity.  Any requirements for the securing or
posting of any bond with respect to any such remedy are hereby waived.

 

8.5                               Notices.  All notices, requests, claims,
consents, demands and other communications under this Agreement shall be in
writing and shall be deemed given if delivered personally, sent by overnight
courier (providing proof of delivery) to the parties or sent by facsimile or
e-mail of a pdf attachment (providing confirmation of transmission) at the
following addresses or facsimile numbers (or at such other address or facsimile
number for a party as shall be specified by like notice):

 

5

--------------------------------------------------------------------------------


 

(a)                                 if to the Stockholder, to it at:

 

With a copy to (which shall not constitute notice)

 

(b)         if to Parent, to:

 

Joe’s Jeans, Inc.

2340 S. Eastern Avenue

Commerce, CA 90040

Attention: Interim Chief Executive Officer

Fax: (323) 837-3791

 

With a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP

1333 New Hampshire Avenue NW

Washington DC 20036

Attention: Russell W. Parks Jr.

Erica D. McGrady

Fax:  (202) 887-4288

Email: rparks@akingump.com

emcgrady@akingump.com

 

(b)         if to the Company, to:

 

RG Parent, LLC

c/o Tengram Capital Partners

15 Riverside Avenue, First Floor

Westport, CT 06880

Attention: Andrew R. Tarshis

Facsimile: (203) 454-6998

 

6

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Fax:  (213) 687-5600

Attention:  Jeffrey H. Cohen

Andy D. Garelick

Email: jeffrey.cohen@skadden.com

andrew.garelick@skadden.com

 

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

8.6                               Governing Law; Jurisdiction and Venue.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware applicable to agreements entered into and
performed entirely therein by residents thereof, without regarding to any
provisions relating to choice of laws among different jurisdictions.  Each of
the parties irrevocably agrees that any legal action or proceeding arising out
of or relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in the Delaware Court of Chancery and
any state appellate court therefrom within the State of Delaware (unless the
Delaware Court of Chancery shall decline to accept jurisdiction over a
particular matter, in which case, in any federal court within the State of
Delaware), and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement.  Each of the parties
agrees not to commence any action, suit or proceeding relating thereto except in
the courts described above in Delaware, other than actions in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in Delaware as described herein.  Each of the parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is insufficient. 
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.

 

8.7                               WAIVER OF JURY TRIAL.  EACH OF THE COMPANY
PARTIES AND THE SHAREHOLDER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY PARTIES OR THE SHAREHOLDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

8.8                               Entire Agreement.  This Agreement contains the
entire understanding of the parties in respect of the subject matter hereof, and
supersedes all prior negotiations and understandings between the parties with
respect to such subject matter.

 

8.9                               Counterparts.  This Agreement may be executed
in several counterparts, each of which shall be an original, but all of which
together shall constitute one and the same agreement.

 

8.10                        Effect of Headings.  The section headings herein are
for convenience only and shall not affect the construction of interpretation of
this Agreement.

 

8.11                        No Agreement Until Executed.  Irrespective of
negotiations among the parties or the exchanging of drafts of this Agreement,
this Agreement shall not constitute or be deemed to evidence a contract,
agreement, arrangement or understanding between the parties hereto unless and
until (i) the Merger Agreement is executed and delivered by all parties thereto,
and (ii) this Agreement is executed and delivered by all parties hereto.

 

8.12                        Legal Representation.  This Agreement was negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation thereof.

 

8.13                        Expenses.  All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense, whether or not the Merger is consummated.

 

8.14                        Action in Stockholder Capacity Only.  The parties
acknowledge and agree that this Agreement is entered into by the Stockholder
solely in his capacity as the beneficial owner or record holder of Parent Stock
and nothing in this Agreement shall restrict, limit or affect (or require the
Stockholder to attempt to restrict, limit or affect) in any respect any actions
taken by the Stockholder as a director, trustee, officer or fiduciary of Parent
in his, her or its capacity as a director, trustee, officer or fiduciary of
Parent.

 

8.15                        Documentation and Information.  The Stockholder
consents to and authorizes the publication and disclosure by Parent and the
Company of the Stockholder’s identity and holdings of the Parent Stock, and the
nature of the Stockholder’s commitments, arrangements and understandings under
this Agreement, in any press release or any other disclosure document required
in connection with the Merger or any other transaction contemplated by the
Merger Agreement. As promptly as reasonably practicable, the Stockholder shall
notify Parent and the Company of any required corrections with respect to any
written information supplied by the Stockholder specifically for use in any such
disclosure document, if and to the extent the Stockholder becomes aware that any
have become false or misleading in any material respect.

 

[Signature page follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

 

 

 

RG PARENT, LLC

 

 

 

 

 

 

By:

/s/ William Sweedler

 

 

Name: William Sweedler

 

 

Title: Chairman

 

 

 

 

 

JOE’S JEANS, INC.

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name: Hamish Sandhu

 

 

Title: CFO

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDER:

 

 

 

/s/ Joseph M. Dahan

 

Joseph M. Dahan

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name

 

Common Stock

 

Joseph M. Dahan

 

12,022,521

 

Total:

 

12,022,521

 

 

--------------------------------------------------------------------------------